Exhibit 10.1


EMPLOYMENT AGREEMENT

AGREEMENT made as of the 28th day of June, 2007 by and between Lifetime Brands,
Inc., a Delaware corporation with an address at 1000 Stewart Avenue, Garden
City, NY 11530 (the “Company”) and Laurence Winoker, an individual residing at
the address set forth in Section 12 hereof (the “Executive”).

In consideration of the covenants made by each party to the other herein and of
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Executive hereby agree as follows:

    Section 1.        Employment; Effective Date.

    (a)        Employment. Beginning on the Effective Date (as hereinafter
defined), the Company hereby employs the Executive, and the Executive hereby
accepts employment from the Company, for a term of service determined in
accordance with this Agreement.

    (b)        Effective Date. This Agreement shall become effective on July 2,
2007.

    (c)        Employment Term. The Executive’s term of employment under this
Agreement shall commence on the Effective Date, and shall continue until July 1,
2010, (“Initial Term”) and shall automatically renew for consecutive one (1)
year terms (“Renewal Term”) unless the Company gives written notice to the
Executive prior to the end of the Initial Term or any Renewal Term (when used
together, the “Employment Term”) that it does not wish to renew this Agreement,
or unless sooner terminated as provided in Section 5 hereof.

    Section 2.        Duties; Location of Services.

    (a)        Duties. During the Employment Term, the Executive shall be Senior
Vice President of Finance, Treasurer and Chief Financial Officer (the “CFO”). In
such capacity, the Executive shall serve as advisor to the Chief Executive
Officer (the “CEO”) and the Chief Operating Officer of the Company (the “COO”)
and shall report directly to the COO. The Executive shall perform such other
duties on behalf of the Company and its subsidiaries as are consistent with his
position and as may be assigned to him by the CEO and COO. The Executive hereby
agrees to devote his full business time, energies and attention, and to use his
best efforts, skills and abilities to faithfully perform his duties hereunder
and to forward the business and affairs of the Company, and to promote the
Company’s interests.

    (b)        No Other Employment. During the Employment Term, Executive shall
not, directly or indirectly, render services to any other person or organization
for which he receives compensation; provided, however, that upon the receipt of
the Company’s prior written approval, which approval shall not unreasonably be
withheld, Executive may accept election to the board of directors of not more
than one other company, provided that such activities do not otherwise conflict
with his duties and obligations to the Company. No such approval will be
required if Executive wishes to perform services without direct compensation
therefore in connection with the management of personal investments or in
connection with the performance of charitable and civic activities, provided
that such activities do not contravene the purposes of this Agreement.

1

--------------------------------------------------------------------------------

    (c)        Location of Services. The Executive’s principal office location
shall be at the Company’s office in Garden City, New York; however, the
Executive recognizes that frequent travel, both within and outside the United
States of America, shall be required in connection with his responsibilities
under this Agreement. In addition, at the Company’s request, the Executive may
be required to attend meetings with the Board of Directors of the Company (the
“Board”), the CEO, the COO, and with other employees of the Company, and to keep
such persons fully informed of the Executive’s activities.

    Section 3.        Compensation.

    (a)        Salary. In consideration of the services rendered by the
Executive under this Agreement, the Company shall pay the Executive a base
salary (the “Base Salary”) at the rate of Three Hundred Thousand Dollars
($300,000) per calendar year, with annual increases based on changes in the
Bureau of Labor Statistics Consumer Price Index for New York-Northern New
Jersey-Long Island, NY-NJ-CT-PA. The Base Salary shall be paid in such
installments and at such times as the Company pays its regularly salaried
employees.

    (b)        Annual Bonus Opportunity. The Company has established a bonus
target (the “Performance Bonus”) of an amount equal to forty percent (40%) of
the Executive’s Base Salary, based upon performance objectives set forth in
writing at the beginning of each calendar year of the Employment Term.
Notwithstanding the foregoing, with respect to the Performance Bonus for the
period commencing on the Effective Date and ending on December 31, 2007,
performance objectives shall be set forth in writing after the Effective Date
for such period of the Employment Term.

    (c)        Stock Options. Upon approval of the Board of Directors of the
Company, which approval shall be sought in as expeditious a manner as reasonably
possible, the Company shall grant Executive a non-transferable option (the
“Option”) to purchase 75,000 shares of the Company’s common stock, par value
$0.01 per share, at an exercise price equal to the fair market value of such
shares as of the date of the grant. The Option shall be evidenced by a written
stock option agreement form regularly used by the Company (the “Option
Agreement”), which Option Agreement shall provide that the Option shall vest
ratably over five years (the Option shall vest 20% per year commencing one year
after the date of grant); the term of the Option shall be ten (10) years,
subject to earlier termination as set forth in the Option Agreement.
Notwithstanding the foregoing, in the event that (i) the Company gives written
notice to the Executive prior to the expiration of the Employment Term of the
Company’s decision not to extend the Executive’s employment hereunder; (ii) the
Executive gives written notice to the Company prior to the expiration of the
Employment Term of the Executive’s decision to voluntarily terminate his
employment with the Company; or (iii) the Executive is terminated by the Company
for Cause, any portion of the Option which has not already vested shall be
terminated; provided, however, that in the event of a Change of Control in which
the Executive is terminated, the Option and all of the Executive’s
then-outstanding stock options granted by the Company to the Executive shall
immediately vest and become exercisable in their entirety.

    (d)        Automobile Allowance. During the Employment Term, the Company
shall pay the Executive an automobile allowance in the amount of $1,000 per
month. This automobile allowance is intended to cover all expenses associated
with the Executive’s use of an automobile for Company business, so that no other
expenses relating to such automobile use will be reimbursed, except gas and
tolls incurred in using such automobile for Company business.

    Section 4.        Benefits. In addition to the compensation detailed in
Section 3 of this Agreement, the Executive shall be entitled to the following
additional benefits:

2



--------------------------------------------------------------------------------

    (a)        Insurance Coverage. The Executive will be eligible for
Company-sponsored medical and dental insurance plan and other benefit plans and
programs, in each case to the extent available to other senior executives of a
similar level, position and tenure of the Company, and in each case, to the
extent that the Executive is eligible under the general provisions thereof.

    (b)        Time Bank. The Executive shall be entitled to four (4) weeks paid
leave in accordance with the Company’s Time Bank policies during the Employment
Term.

    (c)        Reimbursement of Expenses. Upon submission of proper vouchers,
which shall be subject to review by the CEO and COO, the Company will pay or
reimburse the Executive for all transportation, hotel, living and entertainment
expenses incurred by the Executive on business trips taken with the approval of
the CEO and COO outside the metropolitan New York area and for all other
business and entertainment expenses reasonably incurred by him in connection
with all pre-approved activities relating to the business of the Company and its
subsidiaries during the Employment Term, all in accordance with Company policies
in effect on the date hereof and/or hereafter from time to time during the
Employment Term.

    (d)        Other Benefits. During the Employment Term, the Executive shall
participate in any pension, profit-sharing, bonus, stock award, stock option or
similar plan or program of the Company now existing or established hereafter in
which other senior executives of the Company are entitled to participate, to the
extent that he is eligible under the general provisions thereof, and the
participation shall be to a degree consistent with that offered to other senior
executives of a similar level, position and tenure.

    (e)        Directors and Officers Insurance. The Executive shall be added to
the Company’s existing directors and officers insurance policies and the
Executive shall be covered under such policies, as in effect from time to time.

    Section 5.        Termination. This Agreement shall be terminated and,
except as expressly provided herein, all payments and benefits hereunder shall
terminate if this Agreement is terminated as follows:

    (a)        Death. This Agreement shall terminate upon the death of the
Executive.

    (b)        Permanent Disability. In the event of any physical or mental
disability of the Executive rendering the Executive unable to perform his duties
hereunder for a period of at least ninety (90) consecutive days, this Agreement
shall terminate automatically.

    (c)        By the Executive Voluntarily. The Executive may terminate this
Agreement at any time effective upon at least thirty (30) days’ prior written
notice to the Company.

3

--------------------------------------------------------------------------------

    (d)        By the Company For Cause. The Company may discharge the Executive
for Cause at any time and thereby terminate the Executive’s term of service.
Such discharge shall be effected by written notice (the “Discharge Notice”) to
the Executive which shall specify the reasons for the Executive’s discharge and
the effective date thereof. As used herein, the term for “Cause” shall mean: (i)
the Executive‘s willful violation of specific written directions from the Board,
the CEO or the COO (which directions must not be inconsistent with the
provisions of this Agreement); (ii) the Executive‘s indictment for, entering a
plea of guilty or nolo contendere, or agreeing to a civil penalty or entering
into a consent decree, in connection with (A) any criminal act or (B) any
banking or securities law violation related to the Company; (iii) the
Executive’s having committed an act of disloyalty, dishonesty or breach of trust
relating to the Company; (iv) the engaging by the Executive in misconduct
involving moral turpitude; (v) the willful engaging by the Executive in conduct
that, in the judgment of the Board, is injurious to the Company or any of its
direct or indirect subsidiaries, or has or threatens to have a material adverse
impact on the Company or any of its Beneficiaries (as defined in Section 7(c)
hereof); (vi) the Executive’s extended absences without permission or his
failure to work on a full-time basis (other than any such failure resulting from
the Executive’s disability as described in Section 5(b) hereof); (vii) the
Executive’s charging of improper expenses to the Company; (viii) the breach or
violation of any provision of this Agreement, including, but not limited to, the
confidentiality, non-solicitation, non-competition and non-disparagement
provisions set forth in Sections 7 and 8 hereof. Upon termination of the
Executive’s employment for Cause pursuant to this Section 5(c), this Agreement
and all benefits hereunder shall terminate, except (a) that such discharge and
termination shall not affect any vested rights that the Executive may have at
the time of discharge and termination pursuant to any insurance or other death
benefit, bonus, retirement, severance pay or stock award plans or arrangements
of the Company or any subsidiary, or any stock option plan or any options
granted thereunder, or any other employee benefit program which rights shall
continue to be governed by the provisions of such plans and arrangements, and
(b) as otherwise provided in Section 7 hereof (collectively, “Vested Benefits”).

    (e)        By the Company Without Cause. The Company may terminate the
Executive’s employment at any time without Cause effective upon written notice
to the Executive.

    (f)        By the Executive for Good Reason. The Executive may terminate
this Agreement at any time for Good Reason by written notice to the Company. For
purposes of this Section 5(f) of this Agreement, “Good Reason” shall mean the
failure of the Company or refusal by the Company to comply with any material
provision of this Agreement that has not been cured within thirty (30) days
after notice of such failure or refusal has been given by the Executive to the
Company.

    (g)        By the Executive or Company due to Change of Control. In the
event that the Company undergoes a “Change of Control” (as defined below), and
any one of the following occurs: (i) Executive is terminated by the Company
without Cause in connection with the Change of Control; (ii) the Executive is
terminated by the Company without Cause and within one hundred eighty (180) days
of the termination, the Company executes a definitive agreement to enter into a
transaction the consummation of which would result in a Change of Control and
such transaction is actually consummated; (iii) Executive voluntarily terminates
his employment for Good Reason following a Change of Control, then this
Agreement shall terminate and the Executive shall be entitled to a Change of
Control payment and other benefits as set forth in Section 6(d) below. For
purposes of this Section 5(g) of this Agreement, after the effective date of the
Change of Control, “Good Reason” shall mean the failure of the Company or
refusal by the Company to comply with any material provision of this Agreement
that has not been cured within thirty (30) days after notice of such failure or
refusal has been given by the Executive to

4

--------------------------------------------------------------------------------

the Company. For the purposes of this Agreement, “Change of Control” shall mean
(A) the consummation of a merger or consolidation of the Company, with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s issued shares or
securities outstanding immediately after such merger, consolidation or other
reorganization is owned by persons who were not shareholders of the Company
immediately prior to such merger, consolidation or other reorganization; (B) the
sale, transfer or other disposition of all or substantially all of the Company’s
assets; (C) any transaction as a result of which any person is the “beneficial
owner” (as defined in Rule 13-d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), directly or indirectly, of securities of the
Company representing at least 50% of the total voting power represented by the
Company’s then outstanding voting securities (e.g. issued shares). The term
“person” shall have the same meaning as when used in sections 13(d) and 14(d) of
the Exchange Act but shall exclude (i) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or of any subsidiary of
the Company and (ii) a company owned directly or indirectly by the shareholders
of the Company in substantially the same proportions as their ownership of the
ordinary shares of the Company.

    Section 6.        Termination Payments and Benefits.

    (a)        Termination Due to Permanent Disability. In the event that this
Agreement is terminated due to the disability of the Executive as described in
Section 5(b), the Executive shall receive an amount equal to the Executive’s
salary as is in effect at the effective date of termination for a period of six
(6) months from the effective date of termination, pursuant to the Company’s
normal payroll practices.

    (b)        Termination by the Executive Voluntarily; Termination by the
Company For Cause. Upon any termination of this Agreement either (i) voluntarily
by the Executive (except if Executive is voluntarily terminating this Agreement
due to a Change of Control or for Good Reason) or (ii) by the Company for Cause,
all payments, salary and other benefits hereunder shall cease at the effective
date of termination, with the exception of Vested Benefits and any accrued but
unused vacation time, if any, prorated to the date of the Executive’s
termination and the reimbursement of proper expenses.

    (c)        Termination by the Company Without Cause; Termination by the
Executive for Good Reason; Election not to Offer New Employment. In the event
that (i) this Agreement is terminated by the Company without Cause or (ii) this
Agreement is terminated by the Executive for Good Reason or (iii) the Company
chooses not to offer further employment to the Executive beyond the Initial Term
or any Renewal Term, if applicable, on terms and conditions that are, in the
aggregate, no less favorable to the Executive than the terms and conditions of
this Agreement, and a Change of Control has not occurred, then, subject to
Section 6(f), the following conditions shall apply:

            (A)        if this Agreement is terminated by the Company without
Cause, then the Executive shall be entitled to receive (1) the benefits set
forth in Section 4 hereof and (2) an amount equal to the Executive’s Base Salary
as in effect at the effective date of termination, pursuant to the Company’s
normal payroll practices, for a period of twelve (12) months from the effective
date of termination;

5



--------------------------------------------------------------------------------

            (B)        if this Agreement is terminated by the Executive for Good
Reason, then the Executive shall be entitled to receive (1) the benefits set
forth in Section 4 hereof and (2) an amount equal to the Executive’s Base Salary
as in effect at the effective date of termination, pursuant to the Company’s
normal payroll practices, for a period of twelve (12) months from the effective
date of termination; and

            (C)        if the Company does not offer employment to the Executive
beyond the Initial Term or any Renewal Term, as applicable, on terms and
conditions that are, in the aggregate, no less favorable to the Executive than
the terms and conditions of this Agreement, then, subject to the provisions of
this Agreement, upon the normal expiration of the Initial Term or any Renewal
Term, as applicable, the Executive shall be entitled to receive (1) the benefits
set forth in Section 4 hereof and (2) an amount equal the Executive’s Base
Salary as in effect upon the expiration of the Initial Term or any Renewal Term,
as applicable, for a period of twelve (12) months from the expiration of the
Initial Term or any Renewal Term, as applicable, pursuant to the Company’s
normal payroll practices.

    (d)        Termination by Executive or Company due to Change of Control. In
the event that this Agreement is terminated by Executive or the Company due to a
Change of Control as described in Section 5(g), then subject to Section 6(f),
the Executive shall be entitled to receive: (i) a cash payment equal to 100% of
the Executive’s annual base salary in effect at the effective date of the Change
of Control; (ii) a cash payment equal to Executive’s pro-rata bonus, if such
bonus has been communicated to the Executive, in writing, prior to the effective
date of the Change of Control; (iii) the benefits set forth in Section 4 above
for a period of twelve (12) months; and (iv) all of the Executive’s
then-outstanding stock options shall vest and become immediately exercisable.
For the avoidance of doubt, in the event of a Change of Control, the Executive
shall only be entitled to termination payments and benefits as provided under
this Section 6(d) of this Agreement and shall not be entitled to any other
termination or benefit payments under any other section of this Agreement.

    (e)        No Other Benefits. Except as specifically provided in this
Section 6, the Executive shall not be entitled to any compensation, severance or
other benefits from the Company or any of its subsidiaries or affiliates upon
the termination of this Agreement for any reason whatsoever.

    (f)        Initial Period and Release. Notwithstanding anything in this
Section 6 to the contrary, if the employment of the Executive is terminated
during the Initial Period (as defined below) of this Agreement, then the
Executive shall only be entitled to receive the amounts, rights and benefits
under Sections 6(a) and 6(c) and shall receive such amounts, rights and benefits
only for a period equal to six (6) months. The “Initial Period” shall mean the
period commencing on the Effective Date and ending three (3) months from the
Effective Date. Furthermore, notwithstanding anything in this Section 6 to the
contrary, during and after the Initial Period, in no event shall the Executive
be entitled to receive any amounts rights or benefits under this Section 6
unless Executive executes a release of claims against the Company in a form
prepared by, and acceptable to, the Company.

6

--------------------------------------------------------------------------------

    Section 7.        Noncompetition; Nonsolicitation; and Nondisclosure.

    (a)        Noncompetition Covenant. During the Employment Term, the
Executive will devote his full available business time and efforts to promoting
and advancing the business of the Company. The Executive hereby agrees that
during the Employment Term and for a period of one (1) year thereafter, he will
not engage in, be employed by or participate in any way in the United States in
any business that (i) engages in any business that the Company is engaging in,
or is actively planning to engage in, on the effective date of the Executive’s
termination (including without limitation, the sale, manufacture, distribution
or marketing of any kitchenware, bakeware, pantryware, cutlery, kitchen gadgets,
flatware, home décor, picture frames or related products or the licensing of
trademarks and brand names therefor) or (ii) accepts or holds a license,
dealership, distributorship, franchise or similar arrangement as to any
trademark or product as to which the Company is a licensee, licensor, dealer,
distributor, franchisee or franchisor on the effective date of the Executive’s
termination (which engagement, employment or participation includes, but is not
limited to, acting as a director, officer, employee, agent, member, manager,
managing member, independent contractor, partner, general partner, limited
partner, consultant, representative, salesman, licensor or licensee, franchisor
or franchisee, proprietor, syndicate member, shareholder or creditor).
Notwithstanding the foregoing, the Executive may own or hold equity securities
(or securities convertible into, or exchangeable or exercisable for, equity
securities) of companies or entities that engage in a business that is the same
or similar to that of the Company or of its parent entities (if any) or any of
its subsidiaries or affiliates; provided, however, that (i) such equity
securities are publicly traded on a securities exchange and (ii) the Executive’s
aggregate holdings of such securities do not exceed at any time one (1%) percent
of the total issued and outstanding equity securities of such company or entity.

    (b)       Nonsolicitation.

            (A)        Customers and Business. The Executive further agrees that
during the Employment Term, and for a period of one (1) year thereafter, the
Executive will not directly or indirectly, either for himself or for any other
person, business, partnership, association, firm, corporation or company: (A)
call upon, solicit, divert or take away or attempt to solicit, divert or take
away (1) any of the customers or prospective customers (i.e., those customers in
existence or being solicited by any of the Beneficiaries (as defined in Section
7(c)) at the time of the Executive’s termination or within twelve (12) months
prior thereto) or (2) business of any of the Beneficiaries (i.e., those business
arrangements concluded or being negotiated and/or developed by any of the
Beneficiaries at the time of the termination of the Executive’s employment), or
(B) otherwise induce or influence any such customer or prospective customer to
reduce its volume of business, or terminate or divert its relationship or
otherwise in any way adversely affect its relationship, with any of the
Beneficiaries.

            (B)        Employees. The Executive also agrees that during the
Employment Term, and for a period of one (1) year thereafter, the Executive, on
behalf of himself, or any business, firm, corporation, partnership, association,
company or any other entity other than the Company, will not solicit for
employment, employ, engage, retain, discuss employment, recruit, attempt to
recruit, hire or attempt to hire, or assist any other person to do so in any
manner, any person who, within the prior twelve (12) months, was a director,
officer, Executive, consultant, advisor, representative or agent of the Company
or any of the Beneficiaries, or encourage any such person to terminate his or
her employment or other relationship with the Company or any of the
Beneficiaries.

7



--------------------------------------------------------------------------------

    (c)        Nondisclosure Obligation. The Executive acknowledges and agrees
that the Company and its direct and indirect subsidiaries (collectively, the
“Beneficiaries”) own, control and have exclusive access to a body of existing
technical knowledge and technology, and that the Beneficiaries have expended and
are expending substantial resources in a continuing program of research,
development and production with respect to their businesses. The Beneficiaries
possess and will continue to possess information that has been or will be
created, discovered or developed, or has or will otherwise become known to the
Beneficiaries, and/or in which property rights have been or will be assigned or
otherwise conveyed to the Beneficiaries, which information has commercial value
in the business in which the Beneficiaries are engaged including information
about costs, profits, markets, sales, products, key personnel, pricing policies,
operational methods, technical processes and other business affairs and methods,
plans for future development and other information not readily available to the
public. All of the aforementioned information is hereinafter called
“Confidential Information.” The Executive acknowledges that his employment by
the Company creates a relationship of confidence and trust between the Executive
and the Beneficiaries, and that by reason of such employment the Executive will
come into possession of, contribute to, have access to and knowledge of
Confidential Information. The Executive further acknowledges that the services
to be performed under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character. The Executive further acknowledges
that the business of the Company is international in scope, and that the nature
of the Executive’s services, position and expertise are such that he is capable
of competing with the Company from nearly any location in the Western
hemisphere. In recognition of the foregoing, the Executive covenants and agrees
that during the Employment Term and for five years thereafter, the Executive
will use and hold such Confidential Information solely for the benefit of the
Beneficiaries and shall not use such Confidential Information for the
Executive’s own benefit or for the benefit of any third party. The Executive
shall not, directly or indirectly, disclose or reveal such Confidential
Information, in any manner, to any person other than the Company’s Executives
unless such information is made or becomes public through disclosure of a party
other than the Executive, or such disclosure is required by law and, then, to
the extent practicable, only following prior written notice to the Company. At
the termination of his employment, the Executive shall deliver to the Company
all notes, letters, documents and records which may contain Confidential
Information which are then in his possession or control and shall destroy any
and all copies and summaries thereof.

    Section 8.        Non-Disparagement. The Company and the Executive covenant
and agree that during the Employment Term and following termination of the
Employment Term, neither party shall make any disparaging, false or abusive
remarks or communications, written or oral, regarding the Executive, on the part
of the Company, or the Company, the Company’s products, brands, trademarks,
officers, directors, officers, employees, consultants, advisors, licensors,
licensees, customers, vendors or others with which it has business
relationships, on the part of the Executive.

    Section 9.        Remedies. It is specifically understood and agreed that
any breach of the provisions of Section 7 or 8 of this Agreement is likely to
result in irreparable injury to the Company and that the remedy at law alone
will be an inadequate remedy for such breach, and that in addition to any other
remedy it may have, the Company shall be entitled to enforce the specific
performance of this Agreement by the Executive and to seek both temporary and
permanent injunctive relief (to the extent permitted by law).

8



--------------------------------------------------------------------------------

    Section 10.         Arbitration of Disputes. Any controversy or claim
arising out of or relating to this Agreement (or the breach thereof) shall be
settled by final and binding arbitration in New York, New York by three (3)
arbitrators. Except as otherwise expressly provided in this Section 10, the
arbitration shall be conducted in accordance with the commercial rules of the
American Arbitration Association (the “Association”) then in effect. One of the
arbitrators shall be appointed by the Company, one shall be appointed by the
Executive, and the third shall be appointed by the first two arbitrators. If the
first two arbitrators cannot agree on the third arbitrator within the thirty
(30) days of the appointment of the second arbitrator, then the third arbitrator
shall be appointed by the Association. This Section 10 shall not be construed to
limit the Company’s or the Executive’s right to obtain equitable relief under
this Agreement with respect to any matter or controversy subject to this
Agreement, and, pending, a final determination by the arbitrators with respect
to any such matter or controversy, the Company and the Executive shall be
entitled to obtain any such relief by direct application to state, federal or
other applicable court, without first being required to arbitrate such matter or
controversy and without the necessity of posting bond.

    Section 11.        Severable Provisions. The provisions of this Agreement
are severable and the invalidity of any one or more provisions shall not affect
the validity of any other provision. In the event that a court of competent
jurisdiction shall determine that any provision of this Agreement or the
application thereof is unenforceable in whole or in part because of the duration
or scope thereof, the parties hereto agree that said court in making such
determination shall have the power to reduce the duration and scope of such
provision to the extent necessary to make it enforceable, and that the Agreement
in its reduced form shall be valid and enforceable to the full extent permitted
by law.

    Section 12.         Notices. All notices, requests, consents and other
communication required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally or sent by
prepaid telegram, or mailed first-class, postage prepaid, by registered or
certified mail, as follows (or to such other or additional address as either
party shall designate by notice in writing to the other in accordance herewith):

If to the Company:




with a copy to:




If to the Executive:
Lifetime Brands, Inc.
1000 Stewart Avenue
Garden City, New York 11530
Attention: CEO and COO

Lifetime Brands, Inc.
1000 Stewart Avenue
Garden City, New York 11530
Attention: Legal Department

Mr. Laurence Winoker
23 Elm Street
Woodbury, New York 11797



or to such other address as a party may notify the other pursuant to a notice
given in accordance with this Section 12.

9



--------------------------------------------------------------------------------

    Section 13.         Miscellaneous.

    (a)        Modification. This Agreement may not be amended or revised except
by a writing signed by the parties.

    (b)        Assignability. This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive. The Company may
assign its rights, together with its obligations, hereunder in connection with
any sale, transfer or other disposition of all or substantially all of its
business and assets, and such rights and obligations shall inure to, and be
binding upon, any successor to the business or any successor to substantially
all of the assets of the Company, whether by merger, purchase of stock or assets
or otherwise, which successor shall expressly assume such obligations.

    (c)        Captions. Captions herein have been inserted solely for
convenience of reference and in no way define, limit or describe the scope or
substance of any provision of this Agreement.

    (d)        Governing Law. This Agreement shall be construed under and
enforced in accordance with the laws of the State of New York without giving
effect to any conflict of laws principles. Any legal action or proceeding
brought with respect to any of the provisions of this Agreement shall be brought
in the state or federal courts located in New York, New York. If the Executive
prevails in any legal or arbitration proceeding commenced in connection with
this Agreement, then the Company shall reimburse the Executive for reasonable
attorneys’ fees and costs incurred in connection therewith.

    (e)        Entire Agreement; Termination of Prior Employment Agreement. This
Agreement constitutes the entire agreement between the parties hereto with
regard to the subject matter hereof, superseding all prior understandings and
agreements, whether written or oral. Any employment agreement or offer of
employment between the Executive and the Company shall automatically terminate
and be of no force and effect on the Effective Date hereunder and neither the
Company nor any of its affiliates shall have any liability or obligation
whatsoever under or arising out of any prior employment agreement between the
Company and the Executive.

    (f)        No Other Representations. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth.

[The remainder of this page is intentionally left blank]

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a
sealed instrument as of the day and year first above written.

LIFETIME BRANDS, INC.


By: /s/ Ronald Shiftan                                                   
                Name: Ronald Shiftan
                Title: Vice Chairman



EXECUTIVE


 /s/ Laurence Winoker                                                   
Laurence Winoker




11